Citation Nr: 0942791	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-28 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PSTD), currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to 
September 2000 and from July 2002 to October 2003.  He served 
in Iraq from April to September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted service connection for 
PTSD, evaluated as 10 percent disabling, effective October 
26, 2003.

In a September 13, 2005 statement in support of his claim, 
the Veteran reported that while he was in the United States 
Navy, he was hospitalized and treated for a left knee 
condition.  The Veteran reported that he currently has 
limited motion and cannot extend his knee without shaking.  
As such, a claim of entitlement to service connection for a 
left knee disability is REFERRED to the RO for the 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran reported in a December 2004 statement that he was 
unable to maintain employment due to increased PTSD symptoms 
and was receiving treatment at Bedford VA hospital.  In a 
December 2004 statement by a VA licensed clinical social 
worker, it was reported that the Veteran was unable to return 
to work and resigned his employment in November 2004 due to 
increased PTSD symptoms.  GAF scores during this period were 
reported as 50. 

In January 2005, the Veteran underwent a VA examination in 
connection with his claim for service connection.  The 
Veteran was diagnosed as having mild PTSD, but assigned a GAF 
of 56 (indicative of moderate symptomatology).  The therapist 
conducting the examination noted that the Veteran had 
resigned his previous employment due to stress, but that the 
Veteran did not specifically report this was due to PTSD 
symptoms.  

VA treatment records show that the Veteran received in-
patient care for alcohol and cocaine abuse at VA, to include 
hospitalization from August 2005 to November 2005, and 
February 2006, where he was noted to have a 10 year history 
of substance abuse.  Treatment records show that at times he 
was reportedly working, or attending school full-time.

Treatment records reflect that the Veteran has reportedly 
been homeless during periods since 2005, and was reportedly 
living in a VA domiciliary.
The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  Based on the above, the conflicting evidence as to 
the severity of the disability and the claim of worsening 
symptomatology, a VA examination is in order to determine the 
current severity of the Veteran's PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the 
Veteran for a VA examination by a 
psychiatrist.  

The purpose of the examination is to 
determine the severity of the Veteran's 
PTSD, to include any impact on the 
Veteran's employability.  Following 
this review and examination, the 
examiner is to assign an Axis V Global 
Assessment of Functioning (GAF) score 
in the diagnostic formulation. 

The claims folder, including all medical 
records, and a copy of this remand, 
should be reviewed by the examiner.  The 
examiner should acknowledge receipt and 
review of the claims folder, the medical 
records obtained, and a copy of this 
remand. 

The examiner should provide an opinion as 
to whether PTSD with any associated 
substance abuse disorder would preclude 
all employment for which the Veteran 
would otherwise be qualified.  The 
examiner should provide a rationale for 
this opinion.

2.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2009).  

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

3.  The RO/AMC should review and 
readjudicate the claim.  Such 
readjudication should include 
consideration of entitlement to a total 
rating for compensation based on 
individual unemployability.  If any such 
action does not resolve the claim, the 
RO/AMC shall issue the Veteran a 
Supplemental Statement of the Case. 
Thereafter, the case should be returned 
to the Board, if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the Veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

